Citation Nr: 0948816	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability (back disability).  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In the November 2007 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for low back and left knee 
disabilities.  In the December 2008 rating decision the RO 
denied service connection for tinnitus.  

The issues of entitlement to service connection for low back 
and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus had onset during his 
active service.  

2.  The RO denied service connection for low back and left 
knee disabilities in a June 1998 rating decision; the Veteran 
did not appeal.  

3.  Evidence added to the record since the June 1998 rating 
decision, which is not cumulative or redundant of evidence 
then of record, relates to unestablished facts necessary to 
substantiate the claims for service connection for low back 
and left knee disabilities and raises a reasonable 
possibility of substantiating those claims.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. 1110, 1131 (West 2002); § 38 C.F.R. 
§ 3.303 (2009).  

2.  The June 1998 rating decision, in which the RO denied 
service connection for low back and left knee disabilities, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009). 

3.  New and material evidence having been added to the record 
since the June 1998 rating decision; the criteria for 
reopening claims of entitlement to service connection for low 
back and left knee disabilities have been met.  38 U.S.C.A. 
5108 (West 2002); § 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

At the outset the Board acknowledges that the Veteran's 
service treatment records are deemed to have been destroyed 
in a fire at the National Personnel Records Center (NPRC).  
In cases such as this, where a veteran's service records have 
been lost or destroyed through no fault on his part, the 
Board's obligation to provide well reasoned findings and 
conclusions, to evaluate and discuss all of the evidence that 
may be favorable to the appellant, and to provide an adequate 
statement of the reasons or bases for its rejection of such 
evidence is heightened.  Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).  This loss of records also heightens 
VA's duty to assist the veteran in developing his claim.  Id. 
at 369-70.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Tinnitus claim

In October 2008, the Veteran underwent a VA audiology 
examination.  The examiner found that the Veteran had noise 
exposure during service with the U.S. Air Force.  She found 
that his current hearing loss disability was at least as 
likely as not caused by or the result of this noise exposure.  
She also found that he had a current complaint of recurrent 
tinnitus.  

During the examination the Veteran reported that his tinnitus 
began 5 to 7 years prior to the examination.  In her opinion, 
the examiner stated that the Veteran's "current tinnitus was 
not caused by or the result of military noise exposure 
because it was not present during military service or for at 
least 40 years after discharge."  

In the Veteran's June 2009 Notice of Disagreement, his 
representative reported that the Veteran became confused 
during the audiology examination, misunderstood the question 
as to when the ringing in his ears began, and reports that 
his tinnitus started during his military service.  

During the November 2009 Board hearing, the Veteran testified 
that he was confused during the audiology examination and 
could not totally understand what he was being asked to do.  
Board hearing transcript at 6.  Through his representative, 
he asserted that the ringing in his ears began around 1956.  
Id.  

Because the reason given by the examiner (that the Veteran's 
tinnitus was not present during service) is at odds with the 
Veteran's current statements, and because the Veteran has 
provided a sufficient explanation for why he informed the 
examiner that his tinnitus began long after service, it 
follows that if the Veteran had not become confused and had 
informed the examiner that he had symptoms of tinnitus prior 
to separation from service it is highly likely that her 
opinion would not have been unfavorable.  Thus, the audiology 
report does not stand in the way of a grant of service 
connection for tinnitus.  Moreover, the tenor of the 
Veteran's testimony establishes not only that he had tinnitus 
in service but that he has had continuity of symptomatology 
which, under these facts, is sufficient to establish a 
connection, or nexus, between his currently diagnosed 
tinnitus and the tinnitus he experienced during service.  See 
38 C.F.R. § 3.303(b).  As all elements for a grant of service 
connection for tinnitus have been met, the appeal is granted 
as to this issue.  

Low back and left knee claims

The Veteran initially filed a claim for service connection 
for low back and left knee disabilities in November 1997.  In 
a June 1998 rating decision, the RO denied service connection 
for these disabilities.  The Veteran did not appeal that 
decision and the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

Service connection for a low back disability was denied in 
1998 on the basis that there was no evidence that an 
inservice low back injury left any residuals.  This is 
essentially a failure to show a nexus between a current low 
back disability and an inservice injury of the Veteran's low 
back.  

Service connection for a left knee disability was denied in 
1998 on the basis that there was no evidence of the existence 
of a left knee disability and no showing of a nexus to 
service.  

At the time of the 1998 rating decision the only evidence of 
record were July and August treatment records from the 
Fairview Riverside Medical Center and one statement found in 
the Veteran's 1997 application for VA disability compensation 
benefits.  The treatment records documented a current 
disability of the Veteran's low back.  These records did not 
provide any evidence regarding his left knee.  The Veteran's 
statement consisted of "back injury - left knee injury - 
March AFB, CA (1954 or 55) caused by fall off of roof - on 
base bldg."  

In January 2008 and November 2009 statements, the Veteran 
reported that he was assigned to the Fire and Crash 
Department during service.  Training included descending by 
rope from a tall fire base tower.  The Veteran reported that 
he fell from the tower during the a training exercise.  He 
reported that he injured his back and knee in that fall and 
was taken to the field hospital where he was given pain 
medication.  

During the Board hearing, the Veteran testified that his back 
has progressively worsened since his service.  Board Hearing 
transcript at 5.  When asked by his representative when he 
first received treatment for his left knee or back after 
service the Veteran testified that this was in the 1970's.  
Id. at 8.  In response to a question as to whether it was his 
knee or back that he complained of in the 1970's the Veteran 
testified "[w]ell both but my knee and the back and it just 
basically kept getting worse and worse and worse and-."  Id.  

As to both claims, this testimony is evidence goes to the 
reasons for the denial of the claims in 1998.  His testimony 
is essentially that of continuity of symptomatology.  His 
testimony is also liberally construed as reporting current 
left knee symptoms.  Thus, the Board finds that the Veteran's 
statements since the last final denial of his claims are both 
new and material evidence.  This statements raise a 
reasonable possibility of substantiating his claims.  Hence, 
his claims must be reopened.  Although these claims are 
reopened, in this case the Board finds the evidence of record 
insufficient to make a decision.  Hence, a remand is required 
for additional development.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
issues decided by the Board have been decided in a manner 
wholly favorable to the Veteran.  The benefit sought, service 
connection, for tinnitus is granted.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  The 
claims for service connection for low back and left knee 
disabilities are reopened with no decision on the merits 
rendered at this time.  Any present discussion regarding 
whether the duties to notify and assist with regard to those 
claims would be premature.  


ORDER

Service connection for tinnitus is granted.  

New and material evidence having been submitted, a claim for 
entitlement to service connection for a low back disability 
is reopened.  

New and material evidence having been submitted, a claim for 
entitlement to service connection for a left knee disability 
is reopened.  


REMAND

During the Board hearing, the Veteran testified that he had 
received treatment for his low back and left knee in the 
1970's from "Fairview."  No records earlier than 1986 are 
associated with the claims file.  On Remand, the AMC/RO 
should make efforts to obtain any outstanding records.  The 
Veteran must provide the VA more information regarding this 
treatment.  

Additionally, VA must fulfill its duty to assist the Veteran 
in this case by providing a medical examination and obtaining 
a medical opinion with regard to his claims for service 
connection for low back and left knee disabilities.  
38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative requesting that he identify 
any and all health care providers who 
provided treatment for his left knee and 
low back since service; particularly 
treatment prior to 1988, and that the 
Veteran provide any necessary 
authorization for release of information 
to VA from the identified providers.  
Inform the Veteran that he may submit the 
records if he so desires.  Allow an 
appropriate time for response.  


2.  Obtain any records identified by the 
Veteran, not already associated with the 
claims file, and associate any obtained 
records with the claims file.  If there 
are no available additional records, 
obtain a negative response and associate 
the response with the claims file.  

2.  Then, schedule the Veteran for a VA 
examination of his left knee and low back.  
The claims file must be provided to the 
examiner, the examiner must review the 
claims file in conjunction with the 
examination, and the examiner must 
annotate the report as to whether he or 
she reviewed the claims file.  Where 
opinions are requested, the examiner must 
provide a rationale for any and all 
opinions rendered; a recitation of facts 
and a conclusion is not adequate.  The 
examiner is asked to address the 
following:  

(a)  Identify all, if any, disorders of 
the Veteran's low back and left knee.  

(b)  As to any identified disorder of the 
Veteran's low back, taking as fact the 
Veteran's account that during service he 
injured his low back when he fell from the 
roof of a building during service, provide 
an opinion as to whether it is as likely 
as not (a 50 percent or greater 
probability) that any identified current 
disorder of the Veteran's low back 
resulted from that injury.  

(c)  As to any identified disorder of the 
Veteran's left knee, taking as fact the 
Veteran's account that he injured his left 
knee when he fell from the roof of a 
building during service, provide an 
opinion as to whether it is as likely as 
not (a 50 percent or greater probability) 
that any identified current disorder of 
the Veteran's left knee resulted from that 
injury.  

3.  After ensuring completion of the 
above, the AMC/RO must readjudicate the 
Veteran's claims for service connection 
for low back and left knee disabilities.  
If any benefit sought is not granted in 
full, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


